UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) March 31, 2011 (March 31, 2011) Commission Name of Registrants, State of Incorporation, I.R.S. Employer File Number Address and Telephone Number Identification No. 001-32462 PNM Resources, Inc. 85-0468296 (A New Mexico Corporation) Alvarado Square Albuquerque, New Mexico87158 (505) 241-2700 001-06986 Public Service Company of New Mexico 85-0019030 (A New Mexico Corporation) Alvarado Square Albuquerque, New Mexico87158 (505) 241-2700 (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b) o Pre-commencement communications pursuant to Rule13e-4 (c)under the Exchange Act (17 CFR 240.13e-4(c) Item 8.01 Other Events. In connection with the previously disclosed pending electric rate case in New Mexico, PNM Resources, Inc.’s utility subsidiary, Public Service Company of New Mexico (“PNM”), filed a request for interim rate relief on March 17, 2011.On March 31, 2011, the New Mexico Public Regulation Commission (the “NMPRC”) verbally denied PNM’s request without a hearing.The NMPRC acted on the recommendation of the NMPRC’s general counsel, based on the general counsel’s conclusion that PNM had not shown immediate irreparable harm in its filing for interim relief.New Mexico’s legal standard in this regard is not an unusual standard.PNM has not yet received a written order regarding the decision on interim relief. The regulatory hearing on the pending rate case stipulation will begin on May 9, 2011.PNM cannot predict the ultimate outcome of the pending rate case. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrants have duly caused this report to be signed on their behalf by the undersigned thereunto duly authorized. PNM RESOURCES, INC. PUBLIC SERVICE COMPANY OF NEW MEXICO (Registrants) Date:March 31, 2011 /s/ Charles N. Eldred Charles N. Eldred Executive Vice President and Chief Financial Officer (Officer duly authorized to sign this report)
